Name: Council Implementing Decision (CFSP) 2018/284 of 26 February 2018 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: international affairs;  civil law;  Asia and Oceania
 Date Published: 2018-02-26

 26.2.2018 EN Official Journal of the European Union LI 54/8 COUNCIL IMPLEMENTING DECISION (CFSP) 2018/284 of 26 February 2018 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1), and in particular Article 30(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP concerning restrictive measures against Syria. (2) In view of the gravity of the situation in Syria, and considering the recent ministerial changes, two persons should be added to the list of natural and legal persons, entities or bodies subject to restrictive measures in Annex I to Decision 2013/255/CFSP. In addition, the information relating to five persons set out in Annex I to Decision 2013/255/CFSP should be updated. (3) Annex I to Decision 2013/255/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2013/255/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 26 February 2018. For the Council The President F. MOGHERINI (1) OJ L 147, 1.6.2013, p. 14. ANNEX I. In the list set out in Part A (Persons) of Annex I to Decision 2013/255/CFSP, the following entries are added: Name Identifying information Reasons Date of listing 258. Mohamed Mazen Ali Yousef () Date of birth: 17 May 1969 Place of birth: Damascus countryside Minister of Industry. Appointed in January 2018. 26.2.2018 259. Imad Abdullah Sara () Date of birth: 1968; Place of birth: Damascus, Syria Minister of Information. Appointed in January 2018. 26.2.2018 II. In the list set out in Part A (Persons) of Annex I to Decision 2013/255/CFSP, the following entries are replaced as follows: Name Identifying information Reasons Date of listing 56. Ali ( ) Abdullah ( ) (a.k.a. Abdallah) Ayyub ( ) (a.k.a. Ayyoub, Ayub, Ayoub, Ayob) Date of birth: 1952 Place of birth: Lattakia, Syria Minister of Defence. Appointed in January 2018. Officer of the rank of General in the Syrian Army, in post after May 2011. Former Chief of General Staff of the Syrian Armed Forces. Person supporting the Assad regime and responsible for repression and violence against the civilian population in Syria. 14.11.2011 57. Fahd ( ) (a.k.a. Fahid, Fahed) Jasim ( ) (a.k.a. Jasem, Jassim, Jassem) al-Furayj ( ) (a.k.a. Al-Freij) Date of birth: 1 January 1950 Place of birth: Hama, Syria Former Minister of Defence. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 14.11.2011 212. Ammar Al-Sharif (a.k.a Amar Al-Sharif; Amar Al-Charif; Ammar Sharif; Ammar Charif; Ammar al Shareef; Ammar Sherif; Ammar Medhat Sherif) () Date of birth: 26 June 1969 Place of birth: Lattakia Nationality: Syrian Syrian Passport: number: 010312413; issue number: 002-15-L093534; date of issue: 14 July 2015 place of issue: Damascus-Centre; expiry date: 13 July 2021 National number: 060-10276707 Leading Syrian businessman operating in Syria, active in the banking, insurance, and hospitality sectors. Founding partner of Byblos Bank Syria, major shareholder in Unlimited Hospitality Ltd, and board member of the Solidarity Alliance Insurance Company and the Al-Aqueelah Takaful Insurance Company. 28.10.2016 221. Mohammed (a.k.a. Mohamed, Muhammad, Mohammad) Ramez Tourjman (a.k.a. Tourjuman) () Date of birth: 1966 Place of birth: Damascus, Syria Former Minister of Information. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 14.11.2016 227. Ahmad al-Hamu (a.k.a. al-Hamo) () Date of birth: 1947 Former Minister of Industry. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 14.11.2016